Citation Nr: 1703741	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the issue of entitlement to service connection for a bilateral knee disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran asserts that his bilateral knee disorder is caused by his active duty experience as a paratrooper.  A June 2010 letter from his private physician states that the Veteran made 35 to 40 jumps during his military career as a paratrooper.  Additionally, the Veteran received a May 1965 certificate for completing the Jumpmaster Course at Fort Campbell, Kentucky.

The December 2012 VA examiner's opinion is inadequate.  The opinion improperly relies merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs or contemporaneous post-service treatment records, in determining there is no nexus between the Veteran's current bilateral knee disability and his military service, without acknowledging or addressing the Veteran's history as a paratrooper.  Accordingly, the December 2012 VA examination report is inadequate, and cannot form the basis for a denial of entitlement to service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  An additional opinion should be obtained on remand.

Further, at the time of his VA examination in December 2012 the Veteran reported that his knee pain began in 1998.  At present, the earliest post-service treatment records are dated in 2007.  On remand, efforts should be undertaken to obtain records from any medical care providers that treated the Veteran for his knees prior to 2007.

Finally, the Veteran has asserted that his right knee strain resulted in the adjunct condition in his left knee.  On remand, he should be provided with a VCAA letter addressing the issue of entitlement to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of entitlement to service connection for a knee disorder as secondary to service-connected disability.  See 38 C.F.R. § 3.310.

2.  Ask the Veteran to identify all healthcare providers that treated him for his knees from 1965 to 2007, to include any healthcare provider that treated him in 1998.  Then, make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral knee disability.  The claims folder and this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and/or left knee disability had its clinical onset during active service or is related to any incident of service, to include the Veteran's activities as paratrooper and the jumps he completed in service.  In providing this opinion, the examiner must acknowledge the in-service treatment for a left knee injury in September 1962, including the x-ray showing multiple ossifications in the patellar tendon near its attachment with the patella which may represent secondary ossification centers of old trauma.

If the examiner determines that either the left or right knee disorder is related to service but that the other knee is not, he/she must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected knee either caused or aggravated any disorder in the other knee, to include as a result of any altered gait.

The examiner must provide a complete rationale for all opinions provided.

4.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




